Citation Nr: 0634781	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-33 726	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) in 
January 2004 and the RO issued a statement of the case (SOC) 
in March 2004.    The veteran filed a substantive appeal (via 
a statement entitled "NOD" that the RO accepted in lieu of 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2004.  The RO issued a Supplemental SOC (SSOC) in 
November 2004.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1963 to December 1971.  

2.  On June 1, 2005, the RO notified the Board that the 
appellant died in March 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


